In a proceeding brought pursuant to article 78 of the Civil Practice Act to review the action of the State Liquor Authority in withholding for five days from March 1, 1945, to March 6, 1945, the issuance of a liquor license for the statutory period beginning March 1, 1945, the determination is unanimously confirmed, with $50 costs and disbursements to respondents. It is our opinion that the petitioner’s conduct of its place of business on January 1, 1945, violated the provisions of the Alcoholic Beverage Control Law and that the authority, as an administrative body, had the right to withhold the issuance of the renewal license for a period of five days. Present— Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.